648 S.E.2d 502 (2007)
Jerry A. HAILEY, Jr., d/b/a Hailey Properties
v.
AUTO-OWNERS INSURANCE COMPANY.
No. 227P07.
Supreme Court of North Carolina.
June 27, 2007.
L. Lamar Armstrong, Jr., Smithfield, Michele A. Ledo, for Hailey Properties.
O. Craig Tierney, Jr., for Insurance Company.
Prior report: ___ N.C.App. ___, 640 S.E.2d 849.

ORDER
Upon consideration of the petition filed on the 10th day of May 2007 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of June 2007."